PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Bamdad Bahar, et al. 
Application No. 15/798,123
Filed: October 30, 2017
For: Cooling Systems Having An Integrated Ionic Liquid Salt Dehumidification System

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition, filed September 7, 2021, to revive the above
identified application under the provisions of 37 CFR 1.137(a).  

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue fee and submit corrected drawings on or before August 13, 2019.  On July 13, 2021 a petition under 37 CFR 137(a) was filed; however, the petition was dismissed in a decision mailed August 25, 2021.  
  
The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the required reply in the form the $500.00 issue fee, and corrected drawings; (2) the petition fee of $1,050.00; (3) a proper statement of unintentional delay.  

This application is being referred to Office of Data Management for processing into a patent.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 
272-1058. Telephone inquiries related to processing as a patent should be directed to (571) 
272-4200.


/Angela Walker/
Angela Walker
Paralegal Specialist
Office of Petitions